Citation Nr: 0942565	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a left arm scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law 
Judge at an August 2009 hearing, and a transcript of this 
hearing is of record.  

Since the case has been certified for appeal to the Board, 
the Veteran has submitted additional evidence, but has waived 
RO review.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service 
or was caused or aggravated by the Veteran's active military 
service.

2.  The Veteran's bilateral tinnitus had onset in service or 
was caused or aggravated by the Veteran's active service.  

3.  The Veteran currently has a scar on his left arm 
secondary to an injury incurred in service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2009).  

2.  The criteria for entitlement to service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

3.  The criteria for entitlement to service connection for a 
left arm scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Hearing Loss and Tinnitus

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested on induction into service in 
August 1970.  Pure tone thresholds measured in the right ear 
at 500, 1,000, 2,000, and 4,000 Hertz were 10, 20, 5, and 5 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, and 4,000 Hertz were -5, 10, -
5, and -5 decibels, respectively.  Speech recognition test 
scores were not listed nor were measurements at 3000 Hz.  On 
the induction examination, the examiner noted that the 
Veteran had hearing loss and gave the Veteran a hearing 
profile.

The Veteran's hearing was tested again in March 1972, June 
1972, and February 1976.  In March 1972, pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, 3, 000, and 
4,000 Hertz were 20, 25, 15, 10, and 10 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 15, 25, 
10, 10, and 10 decibels, respectively.  Speech recognition 
test scores were not listed.  

In June 1972, pure tone thresholds measured in the right ear 
at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 20, 30, 
15, 15, and 10 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1,000, 2,000, 3, 000, and 
4,000 Hertz were 20, 15, 0, 10, and 0 decibels, respectively.  
Speech recognition test scores were not listed.  

In February 1976, pure tone thresholds measured in the right 
ear at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 25, 
35, 20, 20, and 20 decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1,000, 2,000, 3, 
000, and 4,000 Hertz were 25, 35, 10, 10, and 10 decibels, 
respectively.  Speech recognition test scores were not 
listed.  

The Veteran was also given a hearing evaluation prior to 
separation from service in May 1976.  At that time, pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 3, 
000, and 4,000 Hertz were 25, 35, 10, 10, and 10 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 25, 25, 
35, 20, and 20 decibels, respectively.  Speech recognition 
test scores were not listed.  

On the Veteran's report of medical history which he completed 
at the same time, the Veteran does not indicate any ear 
problems or hearing loss.  

After separation from service, the first evidence of a 
hearing loss disability of record is a copy of a December 
2005 audiological examination performed by Dr. C.S., which 
contains only charted audiometry results.  The Board is 
precluded from interpreting these reports in order to obtain 
puretone thresholds.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  

In March 2006, the Veteran underwent a VA hearing evaluation 
in connection with his current claim.  The Veteran reported 
noise exposure in the military from jet aircraft.  He denied 
significant non-military noise exposure.  He also complained 
of bilateral constant tinnitus.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 25, 35, 35, 35, and 35 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
20, 30, 30, 25, and 25 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 92 
percent and left ear discrimination at 92 percent.  Thus, the 
Veteran currently meets the criteria for a hearing loss 
disability set forth at 38 C.F.R. § 3.385.  

The VA examiner concluded that "based on a review of service 
medical records, it would appear uncertain whether or not the 
Veteran did, in fact, have significant hearing loss incurred 
while on active duty."  The examiner noted that there was 
evidence of low frequency hearing loss in service, but not 
high frequency hearing loss, and that while the Veteran's low 
frequency hearing has remained relatively stable since 
service, the Veteran's high frequency hearing ability has 
declined since service.  The examiner opined that it is at 
least as likely as not that the Veteran's high frequency 
hearing loss and tinnitus are not related to service.  

The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  At that time, the Veteran testified 
that he had experienced subjective hearing loss and tinnitus 
beginning in service that had continued to the present time 
and which he strongly believed was caused by exposure to jet 
engine noise while working as an aircraft mechanic in 
service.  The Veteran also denied significant post-service 
noise exposure.  

In October 2009, the Veteran submitted an audiological 
examination report from Dr. S.L. of Calvert Hearing Care.  
While the audiological test results were in graphical form, 
Dr. S.L. summarized the results in her report, noting that 
testing showed flat moderate sensorineural hearing loss in 
both ears.  Speech recognition testing using the Maryland CNC 
test yielded speech discrimination scores of 92 percent for 
the left ear and 88 percent for the right ear.  The examiner 
reviewed at least some of the Veteran's service treatment 
records, specifically the enlistment and separation 
audiological test results, and concluded that the Veteran's 
"hearing loss and tinnitus are related to the intense noise 
during his military service as an airplane mechanic."  

In summary, there is evidence both for and against the 
Veteran's claim.  While there is some evidence that the 
Veteran had a hearing loss disability that preceded service, 
there is also evidence in the Veteran's service treatment 
records showing that his hearing worsened between enlistment 
and separation.  Additionally, while the March 2006 VA 
examiner concluded that the Veteran's high frequency hearing 
loss and tinnitus were caused by aging, rather than in-
service acoustic trauma, a private audiologist concluded in 
October 2009 that the Veteran's sensorineural hearing loss 
and tinnitus were caused by his military service.  The Board 
finds that the evidence for and against the Veteran's claim 
is in relative equipoise and will therefore resolve any doubt 
in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
Accordingly, entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus is granted.  

Left Arm Scar

The Veteran is also seeking entitlement to service connection 
for a scar on his left arm.  

According to the Veteran's August 2009 hearing testimony, he 
cut his arm on a speed brake on an airplane while working as 
an aircraft mechanic in service.  

While service treatment records are negative for any 
treatment for an arm injury, at the Veteran's separation 
examination in May 1976, the examiner noted a well-healed 
scar on the left anterior elbow area that was one centimeter 
in length.  This scar was not noted at the Veteran's 
enlistment examination.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both pre-existed and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As there is no evidence showing an injury prior to service, 
the Board must presume that the scar on the Veteran's left 
arm noted at separation from service but not at enlistment 
was incurred in service.  

The Veteran has testified that he still has a scar on his 
left arm that is "very visible" and that it feels "tight" 
when he moves his arm.  While the Veteran has no medical 
training, he is competent to testify as to the presence of an 
observable physical characteristic such as a scar and his 
symptoms related thereto.  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007).  

As there is evidence of an in-service injury to the Veteran's 
left arm that resulted in a scar, as well as evidence that 
the Veteran still has a symptomatic scar, the Board finds 
that entitlement to service connection for a left arm scar 
must be granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  




ORDER

Entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus, and a left arm scar are granted.  



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


